DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-4, 6 and 8-9 (Currently amended)
Claims 2, 5 and 7 (Canceled)

Response to Argument
Applicant’s arguments and amendments, filed on 11/12/2020, have been fully considered but are not persuasive because the combination of the prior arts still reads on the amended claims. The amendments has necessitated the new ground(s) of rejection presented in this office action.
Regarding the Applicant’s arguments “Claim 1 has been further amended to clarify the structure of the invention including the shape and configuration of the control housing and relative positions of the controls. Specifically, the control housing has a rearward portion and a forward portion. The height of the rearward portion is greater than the forward portion. The bottom side of the control housing has a curved medial section and the top side is planar. The circular control pad is positioned on the forward section of the control housing such that the control housing is configured to facilitate positioning of a user’s thumb to manipulate the circular control pad while the user’s fingers are positioned against the medial curved section of the bottom side…”, on pages 
Per MPEP 2144.04, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.
I. AESTHETIC DESIGN CHANGES
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App.
1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important 
IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS
B. Changes in Shape - In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
CHANGE IN SIZE 
As shown below, Jurkiewicz (U.S. 2012/0325575) discloses the claimed invention except for (a rearward portion of the control housing has a height) greater than (a forward portion). It would have been an obvious matter of design choice to merely modify the size of the control housing due to parts rearrangement option without affecting the user’s operation, since such a modification would have involved a mere change in-the size of-a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
REARRANGEMENT OF PARTS 
As shown below, Jurkiewicz discloses the claimed invention except for (the joystick being positioned on) the rearward portion (of the control housing); (the circular control pad being positioned on) the forward portion (of the control housing). It would have been obvious to one of ordinary skill in the art at the time the invention was made, to rearrange the parts as a design option without affecting the user’s operation, since it rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
See Note below for more examples of the electric wheel chair controller with change in size and shape and rearrangement of parts’ positions
Note: Coleman (U.S. 6154690) - an electric wheel chair (7, Fig. 1); joy stick on rearward portion of the control housing (12, Fig. 1) in rectangular box shape.
Stucki (U.S. 2018/0203522) - an electric wheel chair (10, Fig. 1); control key pad 36 and 38, on forward and rearward portions respectively, of the control housing (20, Fig. 1), rearward portion height is greater than forward portion of the control housing.

Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jurkiewicz (U.S. 2012/0325575), in view of Gu (CN 107510557 A) and further in view of Yang (CN 204484523 U).

Regarding claim 1, Jurkiewicz teaches a motorized personal transport controller and charging port (124, Fig. 1-7) comprising:
a control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]), the control housing having a top side (210, Fig. 2 of 124, Fig. 1-7), an outer perimeter (218, 216, Fig. 2 and 3 of 124, Fig. 1-7), and a bottom side (220, Fig. 2 of 124, Fig. 1-7), the top side, the outer perimeter, and the bottom side forming an inner cavity (space inside of 200, Fig. 2 of 124, Fig. 1-7 [0018]), the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]) being configured to be coupled to a motorized personal transport (100 without 124, Fig. 1; [0016] [0017]),
the top side (210, Fig. 2, 6, 7 of 124, Fig. 1-7) being planar,
the bottom side (220, Fig. 2 of 124, Fig. 1-7) having a curved medial section (of 220, Fig. 2 of 124, Fig. 1-7) such that a rearward portion (222 of 220, Fig. 2 of 124, Fig. 1-2) of the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]) has a height less than a forward portion (226 of 220, Fig. 2 of 124, Fig. 1-2) of the control housing;
CHANGE IN SIZE 
As shown above, Jurkiewicz discloses the claimed invention except for (a rearward portion of the control housing has a height) greater than (a forward portion). It would have been an obvious matter of design choice to merely modify the size of the control housing due to parts rearrangement option without affecting the user’s operation, since such a modification would have involved a mere change in-the size of-a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Jurkiewicz further teaches a plurality of controls (214, 302, 304, Fig. 2 and 3 of 124, Fig. 1-7 [0018] [0022]) coupled to the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]), the plurality of controls being configured to control the motorized personal transport (100 without 124, Fig. 1; [0016] [0017]),
the plurality of controls (214, 302, 304, Fig. 2 and 3 of 124, Fig. 1-7 [0018] [0022]) comprising a joystick (214, Fig. 2 of 124, Fig. 1-7 [0020]) and a circular control pad (302, 304, Fig. 3 of 124, Fig. 1-7 [0022]),
the joystick (214, Fig. 2 of 124, Fig. 1-7 [0020]) being positioned on the central top portion of the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]),
the circular control pad (302, 304, Fig. 3 of 124, Fig. 1-7 [0022]) being positioned on the rearward portion of the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]) such that the control housing is configured to facilitate positioning of a user’s thumb adjacent to the circular control pad (302, 304, Fig. 3 of 124, Fig. 1-7 [0022]) when fingers of the user are positioned against the curved medial section (of 220, Fig. 2 of 124, Fig. 1-7);
REARRANGEMENT OF PARTS 
As shown above, Jurkiewicz discloses the claimed invention except for (the joystick being positioned on) the rearward portion (of the control housing); (the circular control pad being positioned on) the forward portion (of the control housing). It would 
Jurkiewicz does not teach a plurality of ports coupled to the control housing, the plurality of ports extending through the top side, the plurality of ports being configured to receive a charging cable.
Gu (CN 107510557 A)  teaches an electric wheelchair (abstract, line 1, 4-5); a plurality of ports (2 USB charging sockets 4, 5, Fig.; abstract, last 2 lines; Gu) coupled to the housing (of 6, Fig.; abstract, last 2 lines; Gu), the plurality of ports extending through the top side (top of 6, Fig.; abstract, last 2 lines; Gu), the plurality of ports being configured to receive a charging cable (coupled to USB charging sockets, abstract, last 2 lines; Gu) to charge a plurality of personal electronic devices (electronic devices coupled to the  USB charging sockets via charging cable, abstract, last 2 lines; Gu), the plurality of ports being a pair of USB ports (2 USB charging sockets 4, 5, Fig.; abstract, last 2 lines; Gu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of ports coupled to the housing, the plurality of ports extending through the top side, the plurality of ports being configured to receive a charging cable to charge a plurality of personal electronic devices, the plurality of ports being a pair of USB ports of Gu’s into Jurkiewicz’s, in order to provide additional charging interface due to different design for concurrently charging.
a transformer coupled to the control housing, the transformer being coupled within the inner cavity, the transformer being configured to be in operational communication with the battery of the motorized personal transport; (the plurality of ports) being in operational communication with the transformer.
Yang (CN 204484523 U) teaches a transformer (abstract, lines 7-14) coupled to the housing within the inner cavity (where transformer and converter are resided, abstract, lines 7-14); the transformer (abstract, lines 7-14) being configured to be in operational communication with the battery of the motorized personal transport (abstract, lines 1-5, a motorized wheelchair powered by a battery); the charging port being in operational communication with a transformer (abstract, lines 7-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transformer (coupled to the housing and within the inner cavity); the transformer (being in operational communication with the battery of the motorized personal transport); (the plurality of ports being in operational communication with) the transformer of Yang’s into Jurkiewicz’s, in view of Gu’s, in order to convert power.
Regarding claim 3, Jurkiewicz teaches the motorized personal transport controller and charging port of claim 1, in view of Gu,  and further in view of Yang further comprising the electrical system comprising a battery ([0023]).
Regarding claim 4, Jurkiewicz teaches the motorized personal transport controller and charging port of claim 1, in view of Gu, and further in view of Yang further comprising the 
Regarding claim 6, Jurkiewicz teaches the motorized personal transport controller and charging port of claim 1, in view of Gu,  and further in view of Yang, further comprising the top side  (210, Fig. 2, 6, 7 of 124, Fig. 1-7) of the control housing (200, Fig. 2, 6, 7 of 124, Fig. 1-7 [0018]) being flat and the outer perimeter (218, 216, Fig. 2 and 3 of 124, Fig. 1-7) being tapered.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jurkiewicz (U.S. 2012/0325575), in view of Tsai (U.S. 2014/0021905), further in view of Gu (CN 107510557 A) and further in view of Yang (CN 204484523 U).
Regarding claim 8, Jurkiewicz teaches a motorized personal transport and motorized personal transport controller and charging port system (100, Fig. 1; [0017]) comprising:
a motorized personal transport (100 without 124, Fig. 1; [0016] [0017]), the motorized personal transport (100 without 124, Fig. 1; [0016] [0017]) having an electrical system ([0017] [0023]), the electrical system comprising a battery ([0023]);
a control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]), the control housing having a flat top side (210, Fig. 2 of 124, Fig. 1-7), a tapered outer perimeter (218, 216, Fig. 2 and 3 of 124, Fig. 1-7), and a bottom side (220, Fig. 2 of 124, Fig. 1-7), the top side, the outer perimeter, and the bottom side forming an inner cavity (space inside of 200, Fig. 2 of 124, Fig. 1-7 [0018]), the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]) being coupled to the motorized personal transport (100 without 124, Fig. 1; [0016] [0017]),
the top side (210, Fig. 2, 6, 7 of 124, Fig. 1-7) being planar,
the bottom side (220, Fig. 2 of 124, Fig. 1-7) having a curved medial section (of 220, Fig. 2 of 124, Fig. 1-7) such that a rearward portion (222 of 220, Fig. 2 of 124, Fig. 1-2) of the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]) has a height less than a forward portion (226 of 220, Fig. 2 of 124, Fig. 1-2) of the control housing;
CHANGE IN SIZE 
As shown above, Jurkiewicz discloses the claimed invention except for (a rearward portion of the control housing has a height) greater than (a forward portion). It would have been an obvious matter of design choice to merely modify the size of the control housing due to parts rearrangement option without affecting the user’s operation, since such a modification would have involved a mere change in-the size of-a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Jurkiewicz further teaches a plurality of controls (214, 302, 304, Fig. 2 and 3 of 124, Fig. 1-7 [0018] [0022]) coupled to the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]), the plurality of controls (214, 302, 304, Fig. 2 and 3 of 124, Fig. 1-7 [0018] [0022]) controlling the motorized personal transport (100 without 124, Fig. 1; [0016] [0017]), the plurality of controls comprising a joystick (214, Fig. 2 of 124, Fig. 1-7 [0020]) and a circular control pad (302, 304, Fig. 3 of 124, Fig. 1-7 [0022]),
the joystick (214, Fig. 2 of 124, Fig. 1-7 [0020]) being positioned on the central top portion of the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]),
the circular control pad (302, 304, Fig. 3 of 124, Fig. 1-7 [0022]) being positioned on the rearward portion of the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]) such that the control housing is configured to facilitate positioning of a user’s thumb adjacent to the circular control pad (302, 304, Fig. 3 of 124, Fig. 1-7 [0022]) when fingers of the user are positioned against the curved medial section (of 220, Fig. 2 of 124, Fig. 1-7);
REARRANGEMENT OF PARTS 
As shown above, Jurkiewicz discloses the claimed invention except for (the joystick being positioned on) the rearward portion (of the control housing); (the circular control pad being positioned on) the forward portion (of the control housing). It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the parts as a design option without affecting the user’s operation, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Jurkiewicz further teaches
Jurkiewicz does not explicitly teach  being configured to charge a plurality of personal electronic devices; port being configured to receive a charging cable.

The combination does not explicitly teach a plurality of ports (coupled to the control housing), the plurality of ports extending through the top side, the plurality of ports (being configured to receive a charging cable to charge a plurality of personal electronic devices), the plurality of ports being a pair of USB ports.
Gu teaches an electric wheelchair (abstract, line 1, 4-5); a plurality of ports (2 USB charging sockets 4, 5, Fig.; abstract, last 2 lines; Gu) coupled to the housing (of 6, Fig.; abstract, last 2 lines; Gu), the plurality of ports extending through the top side (top of 6, Fig.; abstract, last 2 lines; Gu), the plurality of ports being configured to receive a charging cable (coupled to USB charging sockets, abstract, last 2 lines; Gu) to charge a plurality of devices (coupled to the  USB charging sockets via charging cable, abstract, last 2 lines; Gu), the plurality of ports being a pair of USB ports (2 USB charging sockets 4, 5, Fig.; abstract, last 2 lines; Gu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of ports coupled to the housing, the plurality of ports extending 
The combination does not explicitly teach a transformer (coupled to the control housing and within the inner cavity); the transformer (being in operational communication with the battery of the motorized personal transport); (the plurality of ports being in operational communication with) the transformer.
Yang teaches a transformer (abstract, lines 7-14) coupled to the housing within the inner cavity (where transformer and converter are resided, abstract, lines 7-14); the transformer (abstract, lines 7-14) being configured to be in operational communication with the battery of the motorized personal transport (abstract, lines 1-5, a motorized wheelchair powered by a battery); the charging port being in operational communication with a transformer (abstract, lines 7-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transformer (coupled to the housing and within the inner cavity); the transformer (being in operational communication with the battery of the motorized personal transport); (the plurality of ports being in operational communication with) the transformer of Yang’s into Jurkiewicz’s, in view of Tsai’s and further in view of Gu’s, in order to convert power.
Regarding claim 9, Jurkiewicz teaches a  motorized personal transport and motorized personal transport controller and charging port system (100, Fig. 1; [0017]) comprising:

a control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]), the control housing having a flat top side (210, Fig. 2 of 124, Fig. 1-7), a tapered outer perimeter (218, 216, Fig. 2 and 3 of 124, Fig. 1-7), and a bottom side (220, Fig. 2 of 124, Fig. 1-7), the top side, the outer perimeter, and the bottom side forming an inner cavity (space inside of 200, Fig. 2 of 124, Fig. 1-7 [0018]), the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]) being coupled to the motorized personal transport (100 without 124, Fig. 1; [0016] [0017]),
the top side (210, Fig. 2, 6, 7 of 124, Fig. 1-7) being planar,
the bottom side (220, Fig. 2 of 124, Fig. 1-7) having a curved medial section (of 220, Fig. 2 of 124, Fig. 1-7) such that a rearward portion (222 of 220, Fig. 2 of 124, Fig. 1-2) of the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]) has a height less than a forward portion (226 of 220, Fig. 2 of 124, Fig. 1-2) of the control housing;
CHANGE IN SIZE 
As shown above, Jurkiewicz discloses the claimed invention except for (a rearward portion of the control housing has a height) greater than (a forward portion). It would have been an obvious matter of design choice to merely modify the size of the control housing due to parts rearrangement option without affecting the user’s operation, since such a modification would have involved a mere change in-the size of-a 
Jurkiewicz further teaches a plurality of controls (214, 302, 304, Fig. 2 and 3 of 124, Fig. 1-7 [0018] [0022]) coupled to the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]), the plurality of controls (214, 302, 304, Fig. 2 and 3 of 124, Fig. 1-7 [0018] [0022]) controlling the motorized personal transport (100 without 124, Fig. 1; [0016] [0017]), the plurality of controls comprising a joystick (214, Fig. 2 of 124, Fig. 1-7 [0020]) and a circular control pad (302, 304, Fig. 3 of 124, Fig. 1-7 [0022]),
the joystick (214, Fig. 2 of 124, Fig. 1-7 [0020]) being positioned on the central top portion of the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]),
the circular control pad (302, 304, Fig. 3 of 124, Fig. 1-7 [0022]) being positioned on the rearward portion of the control housing (200, Fig. 2 of 124, Fig. 1-7 [0018]) such that the control housing is configured to facilitate positioning of a user’s thumb adjacent to the circular control pad (302, 304, Fig. 3 of 124, Fig. 1-7 [0022]) when fingers of the user are positioned against the curved medial section (of 220, Fig. 2 of 124, Fig. 1-7);
REARRANGEMENT OF PARTS 
As shown above, Jurkiewicz discloses the claimed invention except for (the joystick being positioned on) the rearward portion (of the control housing); (the circular control pad being positioned on) the forward portion (of the control housing). It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the parts as a design option without affecting the user’s operation, since it 
Jurkiewicz further teaches within the inner cavity (of 200, Fig. 2 of 124, Fig. 1-7 [0018]), being configured to be in operational communication with the battery ([0023]) of the motorized personal transport (100 without 124, Fig. 1; [0016] [0017]), being configured to charge ([0023], charging the battery of the electric wheelchair 100, Fig. 1) the motorized personal transport (100 without 124, Fig. 1; [0016] [0017]).
Jurkiewicz does not explicitly teach being configured to charge a plurality of personal electronic devices; port being configured to receive a charging cable.
Tsai teaches an electric wheelchair ([0007]) and being configured to charge (abstract, lines 6-8; [0007]) a plurality of personal electronic devices ([0007]); port (coupled to 3, Fig. 1-3) being configured to receive a charging cable (6, Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate being configured to charge a plurality of personal electronic devices; port being configured to receive a charging cable of Tsai’s into Jurkiewicz’s, in order to provide a power interface for charging the user’s electronic devices ([0007]; Tsai).
The combination does not explicitly teach  a plurality of ports (coupled to the control housing), the plurality of ports extending through the top side, the plurality of ports (being configured to receive a charging cable to charge a plurality of personal electronic devices), the plurality of ports being a pair of USB ports.

a plurality of ports (2 USB charging sockets 4, 5, Fig.; abstract, last 2 lines; Gu) coupled to the housing (of 6, Fig.; abstract, last 2 lines; Gu), the plurality of ports extending through the top side (top of 6, Fig.; abstract, last 2 lines; Gu), the plurality of ports being configured to receive a charging cable (coupled to USB charging sockets, abstract, last 2 lines; Gu) to charge a plurality of personal electronic devices (electronic devices coupled to the  USB charging sockets via charging cable, abstract, last 2 lines; Gu), the plurality of ports being a pair of USB ports (2 USB charging sockets 4, 5, Fig.; abstract, last 2 lines; Gu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of ports coupled to the housing, the plurality of ports extending through the top side, the plurality of ports being configured to receive a charging cable to charge a plurality of personal electronic devices, the plurality of ports being a pair of USB ports of Gu’s into Jurkiewicz’s, in view of Tsai’s, in order to provide additional charging interface due to different design for concurrently charging.
The combination does not explicitly teach a transformer (coupled to the control housing and within the inner cavity); the transformer (being in operational communication with the battery of the motorized personal transport); (the plurality of ports being in operational communication with) the transformer.
Yang teaches a transformer (abstract, lines 7-14) coupled to the housing within the inner cavity (where transformer and converter are resided, abstract, lines 7-14); the transformer (abstract, lines 7-14) being configured to be in operational communication .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 4, 2021